Office Action Summary
This non-final office action is responsive to the filing of 11 February 2021.  Currently Claims 1-20 are pending and are examined below.   This application is a continuation in part of 16/993,564 which is a continuation of 15/923,333.   15/923,333 claims priority from Provisional 62/472,927 This application was granted Track One status on 19 April 2021.
Priority
The claimed subject matter does not have support within any of the above referenced parent applications.  A review of the specification/drawings/claims of these parent applications does not include any description directed to the method of predicting high risk appointments.  Accordingly the instant application is not granted the benefit of the earlier filing dates.  The effective date for prior art is thus the filing date of 15 March 2021.
Drawing Objections
 	The drawings are objected to because they appear to be screenshots and are of low contrast with the text barely legible (or illegible in some cases).  The drawings affected are 5A, 5B, 6A, 6B, 7A, 7B, 7C, 7D, 7E, 7F, 8A, 8C, 8D, 8E, 8F, 8G, 8H, 9A, 9B, 10A, 10B, 10C, 10D, 11A, 11C, 11E, 12A, 12B, 12C, 12D, 12E and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 












Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 and 17-20 drawn to a method for estimating risk for appointment no-shows classified in: G06Q 10/1093 {Scheduling, planning or task assignment for a person or a group} and G06N 20/20 {Ensemble learning}.
II.	Claims 10-16 drawn to a method for providing a scheduling interface for providing information of appointments at risk of no-show, classified in G06Q 10/1093 {Scheduling, planning or task assignment for a person or a group}  and G16H 40/20 {for the management or administration of healthcare resources or facilities,}
 
2.	The Inventions are distinct, each from the other because of the following reasons:
Group I to II

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as a method for estimating risk for appointment no-shows and can be conducted without performing a method for providing a scheduling interface for providing information of appointments at risk of no-show.  Further one does not need to perform a method for providing a scheduling interface for providing information of appointments at risk of no-show in order to provide a method for estimating risk for appointment no-shows.  The 
The claimed method recited in claim 1 does not require the interface recited in claim 10.  Nor does the interface recited in claim 10 require the detailed method steps recited in claim 1.
 
 
The attorney of record, Daniel Ehrlich, reg. 72,601, was called and informed on Monday 19 July 2021 of the need for an election.  In response, applicant’s attorney elected claims 1-9 and 17-20 without traverse.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing algorithmic steps to make a prediction. The claim(s) recite(s):
 Accessing a data store to create a read replica (generically accessing data)
 Processing data to normalize it (generic processing of data)
The following steps are algorithmic steps directed to stacking (i.e. an ensemble modelling approach)
	Providing data to a base classifier group
	Predicting using the base classifier group
	Analyzing the predictions for false negatives and adjusting the base classifier
	Providing the adjusted predictions to a meta classifier
	Returning a prediction from the meta classifier
 These are directed to an abstract idea which is a mental process (e.g. gathering data and processing it with algorithmic steps in order to generate a risk prediction.   . 
This judicial exception is not integrated into a practical application because the use of generic computer elements for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”.  The recitation of accessing a data store merely implements the abstract idea in the manner of apply it.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process, transmit and display data and thus do not provide an inventive concept in the claims.   
The dependent claims further limit the abstract idea by reciting: 
Assigning a string to a magnitude of a result (claim 2), 
Generically gathering and transmitting data (claim 3)
How the data is pre-processed (claim 4)
The types of models used in the base classifier (claim 5)
The kind of model used as a base classifier (claim 6)
The kinds of data used (claim 7)
When the prediction is performed (claim 8)
Receiving the requests through a generic interface (claim 9)
Claims 17-20 recite similar limitations to claims 1-9 above and are rejected under the same rationale.  Claims 17-20 recite generic software for performing the method steps, which does not integrate the abstract idea into a practical application or provide significantly more.
 
The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim 
                     
    PNG
    media_image1.png
    848
    539
    media_image1.png
    Greyscale

Here the claimed invention uses a modelling approach whereby three models are performed in parallel.  Then a final (meta) model is used to generate a final prediction.  The use of generic computer components (e.g. a network for transmitting and a generic computer for managing/processing the data) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.
A review of applicant’s website notes that the “PredictiveIQ” performs predictions “days and weeks” before appointment (i.e. the problem being solved is not a real-time 

    PNG
    media_image2.png
    622
    1076
    media_image2.png
    Greyscale

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Predicting customer behavior is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.


Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)
iv. Storing and retrieving information in memory (from Versata which stored information in a database).
  
Since the claimed invention embodies an abstract idea whose embodiment on a

   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1, 2, 4-8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”
S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 - Elsevier
(hereinafter Srinivas) in view of  
“The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs”
S Morris, P Strack – Feb 2019 - SSRN
(hereinafter Morris)
 
	Regarding Claim 1, Srinivas teaches
 	1. A method for predicting high risk appointments, the method comprising:
accessing a data store comprising patient data and appointment data;


    PNG
    media_image3.png
    376
    760
    media_image3.png
    Greyscale

Here the patient data and appointment data is obtained from a data store (i.e. electronic health records from a scheduling system).
creating a read replica of the data store;
page 248 column 1 and page 247 column 2 (below), the fact that the data is obtained from health records and publicly available datasets suggests this is a “read” replica (i.e. they are not writing data to these datasets but rather just obtaining a copy of the data).
pre-processing data from the read replica resulting in normalized data;
page 247 column 2:

    PNG
    media_image4.png
    306
    756
    media_image4.png
    Greyscale

providing the normalized data to a base classifier group;
page 249 column 1:

    PNG
    media_image5.png
    212
    753
    media_image5.png
    Greyscale

predicting risk probabilities by the base classifier group resulting in initial predictions;
page 251 column 2:

    PNG
    media_image6.png
    158
    755
    media_image6.png
    Greyscale

Here “stacking” is the use of a base classifier group (i.e. either neural networks, gradient boosting or random forest – see claim 5 below) in order to obtain a prediction from one of the base group classifiers.
analyzing the initial predictions by false negative classifiers;
page 252

    PNG
    media_image7.png
    222
    753
    media_image7.png
    Greyscale

Srinivas teaches applying Type II (i.e. false negative) tests to the predictive models.
returning a final prediction from the meta-classifier
	page 252 column 2:

    PNG
    media_image8.png
    187
    749
    media_image8.png
    Greyscale

	Srinivas teaches using a meta-classifier in order to provide a no-show prediction.

Srinivas teaches that false negatives are a measure of how accurate the prediction model is, however Srinivas does not teach, however Morris teaches
adjusting the initial predictions for appointments if a false negative is detected, resulting in adjusted predictions;
page 3:

    PNG
    media_image9.png
    623
    1263
    media_image9.png
    Greyscale

	Here the adjustment in view of posterior belief (i.e. what the model indicates after the information gathered has been modelled) is to stop gathering data (in view of Srinivas this suggests limiting the amount of data and/or variables that are modelled).
providing the adjusted predictions to a meta-classifier

	
	Morris teaches a variant of the very well-known Wald test, which models the cost/benefit of including additional data (i.e. signals) into the model.  The Wald test provides the benefit of optimizing the modelling effort based on the decreasing benefit/increasing cost of adding additional data (i.e. signals) into the model.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas to have included adjusting the models as per the Wald test as suggested by Morris because it would have provided the benefit of optimizing the modelling effort.  Modelling is data intensive and time intensive (from the data scientist’s standpoint who is performing the modelling).  Using Wald’s test as suggested by Morris would help the modeler understand when including additional data(or signals) into the model does not appreciably increase the predictive power of the model.  Furthermore, given that Srinivas method uses various statistical techniques to calculated/model the various parameters discussed, there is a reasonable expectation of success in further performing the calculations taught by Morris.

	Regarding Claim 2, Srinivas teaches
2. The method of claim 1, further comprising assigning a human-readable confidence string based on a magnitude of a risk score.
Section 4.2

    PNG
    media_image10.png
    250
    735
    media_image10.png
    Greyscale

The strings “L” and “H” denote low and high risk patients.

	Regarding Claim 4, Srinivas teaches
4. The method of claim 1, wherein pre-processing comprises 
applying a cyclical encoder to certain data, 
page 248

    PNG
    media_image11.png
    67
    740
    media_image11.png
    Greyscale

Here the application of Google maps is an encoder to determine driving distance from the zip codes.  This is cyclical because it is repeated for each set of zip codes per appointment
correcting missing values, and 
page 247 column 2 bottom, here missing records (i.e. values) are corrected.
label encoding.
Page 248, weather precipitation type is encoded (e.g. “snow”, “rain” etc).

	After the initial modelling effort Srinivas teaches evaluating the features as per:
	dropping unnecessary columns or features, 
page 252

    PNG
    media_image12.png
    431
    758
    media_image12.png
    Greyscale

The variables indicating a correlation with risk of no show means that the other variables (i.e. features) are eliminated as having any impact on risk of a no-show.
	It would have been obvious to one of ordinary art to have further modified the teachings of Srinivas to have included eliminating features in the preprocessing that would not have provided indication of a correlation as being at risk of a no-show because it would have provided the benefit of reducing the amount of data to be processed to provide the prediction.
	Further Srinivas does not teach where preprocessing data includes 
stripping superfluous strings, 
	However, official notice is taken that this is old and well known in the art of data modelling.  For example, as noted in Srinivas, patient data is acquired in order to provide the prediction modelling (page 248)
           
    PNG
    media_image13.png
    160
    765
    media_image13.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to have further modified the teachings of Srinivas to have further included stripping superflous strings (e.g. names) because it would have provided the benefit of removing unnecessary information to the modelling effort, thus improving efficiency (i.e. since the unnecessary data is not stored/processed further).
 
	Regarding Claim 5, Srinivas teaches
	5. The method of claim 1, wherein the base classifier group comprises a random forest ensemble, a gradient boosted machine, and a neural network.
	Page 249 column 1:
	
    PNG
    media_image14.png
    248
    754
    media_image14.png
    Greyscale

	Page 251 column 2:
	
    PNG
    media_image15.png
    277
    752
    media_image15.png
    Greyscale



	Regarding Claim 6, Srinivas teaches
6. The method of claim 1, wherein the meta-classifier is a neural network.
	Page 251
           
    PNG
    media_image16.png
    148
    755
    media_image16.png
    Greyscale

	Here logistics regression (i.e. a simple linear classifier) is used as the meta-classifier.  While the claim recites a neural network, this is an understood equivalent in the art (official notice is taken neural networks are one of many known classifiers for classifying data).  It would have been obvious to one of ordinary skill in the art to have modified Srinivas to have included where the meta-classifier in the stacking approach was a neural network because it would have provided a predictable result.  Additionally given the known finite ways that classification can be performed (e.g. various regression techniques, neural networks, support vector machines, etc.) it would have been at least obvious to try neural networks as a meta-classification method because it would have provided a predictable result (here it is predictable because one is putting the data into 

	Regarding Claim 7, Srinivas teaches
7. The method of claim 1, wherein patient data and appointment data is at least one of demographic data, appointment data, patient scheduling data, and patient form data.
Page 248

    PNG
    media_image17.png
    575
    760
    media_image17.png
    Greyscale

Here appointment information (i.e. data) is used in the model.

Regarding Claim 8, Srinivas teaches
8. The method of claim 1, further comprising automatically performing a prediction for each scheduled appointment at a predetermined period in advance of a scheduled appointment time or date.
Page 248 column 2

    PNG
    media_image18.png
    158
    762
    media_image18.png
    Greyscale

The system predicts (i.e. models) 72 hrs in advance when patients will be a no show.

Claims 17, 19 and 20 recite similar limitations to those addressed by the rejection of Claims 1, 2 and 4-8 above and are therefore rejected under the same rationale.
Furthermore regarding the software and generic computer system elements of Claim 17, Srinivas does not teach implementing the method steps per se with software and hardware, however official notice is taken that implementing method steps with a computer (including generic computer elements and software) is old and well known.  It would have been obvious to one of ordinary skill in the art to have performed the method steps of Srinivas and Morris using computer hardware and software with the well-understood benefit of making the method steps faster and more efficient since they were performed using a computer.


Claims 3, 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”
S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 - Elsevier
(hereinafter Srinivas) in view of  
“The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs”
S Morris, P Strack – Feb 2019 - SSRN
 (hereinafter Morris)
And further in view of 
Biernacki US 2014/0316797 (hereinafter Biernacki)


Regarding Claims 3 and 18, Srinivas teaches a modelling approach for predicting risk of no-shows in an medical appointment context.  However Srinivas does not teach:
3. The method of claim 1, further comprising collecting a final prediction for each appointment instance tasked for a prediction in a communicable payload and communicating the payload such that a user interface is updated to reflect the final prediction for each appointment.
However Biernacki teaches:

    PNG
    media_image19.png
    377
    627
    media_image19.png
    Greyscale

Here Biernacki teaches providing an indication of risk in a display (see also Figure 8).
Biernacki addresses addressing risk in a medical context and thus is analogous art.
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris to have included displaying the individual patient risk of no-show because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Biernacki is providing a provider an indication of risk for an individual.  Combining Biernacki with the teachings of Srinivas would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).

Claim 9, Srinivas teaches performing a prediction but does not teach, however Biernacki teaches:
9. The method of claim 1, further comprising receiving prediction requests through a user interface.
	Paragraph 66, here the system of Biernacki teaches that a user can interface with the system to obtain reports about an individual (i.e. provide a request).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris to have included receiving requests through an interface because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Biernacki is providing a provider an indication of risk for an individual.  Combining Biernacki with the teachings of Srinivas would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).  Given that one of the duties of a healthcare provider is to care for individuals, being able to inquire upon the no-show risk for an individual (in addition to obtaining other medical salient information for a patient such as what that person’s medical issues are) would provide an overall medical picture of the person.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This paper discusses how prediction models may be adjusted.
Curtailed online boosting
R Pelossof, M Jones - 2009 - academiccommons.columbia.edu

This presents an alternative approach to applicant’s for predicting patient no-shows using decision trees and a pareto front – see Figure 1.
A metaheuristic-based stacking model for predicting the risk of patient no-show and late cancellation for neurology appointments
E Ahmadi, A Garcia-Arce, DT Masel… - IISE Transactions on …, 2019 - Taylor & Francis

This reference provides a detailed survey, as of 2020, of the various techniques known to predict no shows – see section 3.6 on page 12 regarding stacking.
Patient no-show prediction: A systematic literature review
D Carreras-García, D Delgado-Gómez… - Entropy, 2020 - mdpi.com

US 20190205905 A1 by Raghunathan uses an ensemble of CART’s for predicting user intent.  See paragraph 123 and 140.  Paragraph 140 discusses “no shows”.



US-20200302358 A1 by McBride teaches reinforcement learning for predicting patient no-shows – see paragraph 18

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

21 July 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623